DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Palti (US Pub 2002/0151795) in view of Bindefeld (US Pub 2005/0165310 -cited by applicant).
Re claims 21, 32, 33: Palti discloses a method of screening a heart of a patient for heart valve disease [0003, 0075; see the screening for coronary artery stenosis], comprising:
determining peak blood flow velocity within the heart using a hand-held echo velocity monitoring device held by a user against the patient (Abstract, 0063, 0075; see the peak velocity parameter determined using the Doppler ultrasound system which scanned across and against the area of interest); 
comparing the peak blood flow velocity to a screening threshold blood flow velocity value (Abstract, 0063, 0075; see the peak velocity compared with predefined thresholds, which are blood flow velocity screening thresholds); and 
if the peak blood flow velocity matches or exceeds the screening threshold, then providing a recommendation that the patient receive additional heart valve assessment and analysis using equipment other than the hand-held device [0028, 0039, 0072; see that upon detection of the stenotic areas that are determined if the peak velocity exceeds the defined threshold, a Doppler image is provided which is a recommendation as it permits a doctor to interpret the image to then recommend additional assessment with other equipment; alternatively see 0080, 0084; wherein the scores are provided based on the peak velocity and when this peak velocity exceeds the threshold and are considered to be recommendations as they permit a doctor to interpret the score to then recommend additional assessment with other equipment].
Palti discloses all features of the instant invention including providing a recommendation, which permits a doctor to interpret the recommendation for an additional assessment of at least an additional echocardiogram, MRI, cardiac catheterization, stress test, EKG, or chest x-ray, or additional image of heart valve structures such as a valve orifice and/or leaflets (see the above citations referring to the recommendations, whereby the particular additional assessment is not positively claimed as the claims only require a recommendation be provided as a displayed word, color, or light that an operator would be interpret to actually provide the additional assessment], but does not disclose providing the recommendation via the hand-held device (which is interpreted to mean that the recommendation is provided on the hand-held device itself). However, Bindefeld teaches of providing a hand-held ultrasound probe device including a display 32 provided on the hand-held device [0055; see display 32 for displaying Doppler results as a graphic display]. It would have been obvious to the skilled artisan to modify Palti, to provide the recommendation on via the hand-held device, in order to promote quicker and more efficient for cardiac disease screening [0005-0006].
Re claim 22: Palti discloses that if the peak blood flow velocity is determined to be below the predetermined threshold value, the patient is not provided with additional heart valve disease assessment and analysis using equipment other than the hand-held echo velocity monitoring device [0028, 0039, 0072; see that upon detection of the stenotic areas that are determined if the peak velocity does not exceed the defined threshold, additional assessment with other equipment is not provided].
Re claim 23: Palti discloses determining peak blood flow velocity within the heart comprises moving the hand-held echo velocity monitoring device across multiple positions on chest and/or abdominal areas of the patient and determining blood flow velocities while the hand-held echo velocity monitoring device is at each of the multiple positions [0041; see the Doppler scanner moved across different focus positions].
Re claim 24: Palti discloses the hand-held echo velocity monitoring device comprises a main body with a transducer [0043; see the Doppler scanner 12 with transducer], but does not disclose that the hand-held device includes a processor and a visual display corresponding to the peak blood flow velocity. However, Bindefeld teaches of providing a hand-held ultrasound probe device including a display 32 and associated processor 31 provided on the hand-held device [0055; see display 32 for displaying Doppler results as a graphic display using processor 31]. It would have been obvious to the skilled artisan to modify Palti, to provide the recommendation on via the hand-held device, in order to promote quicker and more efficient for cardiac disease screening [0005-0006].
Re claims 25, 26: Palti discloses the visual display comprises indicia or numerical value of whether the peak blood flow velocity matches or exceeds the determined threshold value [0028, 0039, 0072; see that upon detection of the stenotic areas that are determined if the peak velocity exceeds the defined threshold, a Doppler image is provided which includes indicia; alternatively see 0080, 0084; wherein the scores are provided an are numerical values, as are the displayed parameters/velocities].
Re claims 27, 28: Palti discloses the determined threshold value is a predetermined value provided to the user based on patient-specific parameters (Abstract, 0075; see that the threshold is ‘predefined’ and also based on patient-specific parameters of a “healthy artery”).
Re claims 29-31: Palti/Bindefeld disclose all features of the instant invention including the determined specific threshold (see Abstract), but do not disclose that the threshold is 2.5 m/s , 3.0 m/s, 4.0 m/s, or more. However, it would have been obvious to the skilled artisan to perform routine experimentation to select a threshold of at least 4.0 m/s as such would depend upon the patient and the particular heart disease being evaluated. The particular threshold would be predictable and would be obtained with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793